DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Joshua L. Collins on February 1, 2022.
3.	The application has been amended as follows:   

Claims
25. (Currently Amended) An apparatus, comprising: 
a transceiver; 
a processor; and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: 
reading and storing, by the apparatus, corresponding area identifiers according to a plurality of service types supported by the apparatus; 
receiving, by the apparatus from a first network device, through the transceiver, indication information and an area identifier, wherein the indication information indicates whether system information of a service area in which the first network device is located is the same; 

updating, in response to the apparatus determining that the area identifier is different from a corresponding area identifier stored by the apparatus, the system information; and 
updating, in response to the apparatus determining that the area identifier is the same as the corresponding area identifier stored by the apparatus and that the indication information indicates that the system information of the service area in which the first network device is located is changed, the system information;
wherein the received area identifier and the corresponding area identifier are tracking area identifiers respectively corresponding to one of the plurality of service types, and the service area is divided into a plurality of tracking areas according to the plurality of service types.

35. (Currently Amended) The system according to claim 31, wherein [[a]]the service area in which the second apparatus is located comprises more than one cell.

Allowable Subject Matter
4.	Claims 20, 22-25, 27-31, and 33-42 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
Applicant's arguments, filed on November 23, 2021, with respect to the 35 U.S.C. 112 rejection of claims 20, 25, and 31 have been considered and are persuasive. The arguments overcome the grounds for the rejection under 35 USC 112.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474